Alexander “mer 1963
POOLE «conc. Since 1962

ALEXANDER POOLE & Co., INC.

PO Box 69, Arpany, NY 1220]

TELEPHONE 518-436-0895 « Fax 518-436-7366
EMAIL INFO@ ALEXANDERPOOLE.COM

 

Federal ID # XX-XXXXXXX
invoice # 1943159

November 8, 2019
A9826

Adam J. Fishbein, P.C.
735 Central Avenue
Woodmere NY 11598

PAID

Your File No.: [Lowenbien |

 

 

 

 

 

 

 

 

 

 

Routine Contract or SFS No.:
Joseph Lowenbien Date Received: 11/6/2019
Plaintiff/Petitioner Serve By Date:
vs .
Audit Systems Inc Date Retumable:
Defendant/Respondent} Docket or ID #: 1:19-CV-05977-LDH-SIB
_ Court: U.S. District
Re: Audit Systems Inc County: Eastern Dist.
Docs. : Served Summons in A Civil Action & Complaint Date Served/Complete: 11/8/2019 Method: File:| |
Sve. Provided Server; Robert Guyette
Pursuantio Business Corporation Law §306
Date Service Description Service Fee
11/6/19 Secretary of State Fee ($40) Prepaid by Customer $40.00
11/6/19 Sve. on Secretary of State - Regular (Sve.Fee Prepaid) $20.00

 

 

 

 

 

Payments Made: .
14/06/2019 by Credit Card Transaction #PKO256722773 ~ Applied $60.00 Total Service Fees $60.00

Payments/Credits -$60.00

Balance Due = $0.00

 

Notes:

 

 

 

There will be 4 $35.00 fee charged for any returned check.

 

We also accept eChecks, PayPal, Visa, Mastercard, American Express & Discover

A9826 Customer Fax: 516-791-4411

Adam J. Fishbein, P.C.

735 Central Avenue Invoice#: 1943159

Woodmere NY 11598 Invoice Date: 11/8/2019
Alexander, Poole & Co., Inc. Total Amount Due: $0.00
4] State St, Ste 406

Albany, New York, 12207

 
 

Attorney(s) Adam J. Fishbein, P.C.
Index# — ........1119-CV-05977-LDH-SJB

_ Purchased/Filed: October 23, 2019

State of New York

Court: U. S. District
County: Eastern Dist.

AFFIDAVIT OF SERVICE - SECRETARY OF STATE

 

Joseph Lowenbien

 

Plaintiff(s)
against
Audit Systems Inc
Defendant(s)
STATE OF NEW YORK ) DESCRIPTION OF PERSON SERVED: Approx. Age: 55 yrs

COUNTY OF ALBANY )SS
CITY OF ALBANY }

Robert Guyette

 

Weight: 120lbs Height: 5'1" Sex: Female Colorofskin: White .

Hair color: Brown Other:

 

, being duly sworn, deposes and says: deponent is over

 

the age of eighteen (18) years; is not a party to this action, and resides in the State of NY, and that on

November 8, 2019.

,at 12:25PM , at the office of the Secretary of State of the State of NY,

 

located at 899 Washington Ave, 6th FI, Albany, New York 12231 deponent served:

Summons in A Civil Action & Complaint

 

on

Audit Systems Inc

 

the Defendant in this action, by delivering to and leaving with Nancy Dougherty
AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the
Office of the Secretary of State of the State of New York, two (2) true copies thereof and that at the time of

 

making such service, deponent paid said Secretary of State a fee of $40 dollars; That said service
was made pursuant to Section BUSINESS CORPORATION LAW §306.

 

Deponent further says that deponent knew the person so served as aforesaid to be the agent in the Office

of the Secretary of State of the State of New York, duly authorized to accept such service on behalf of said

defendant.

Sworn to before me on this

 

8th day of November 2019 LK.

    

NOTARY PUBLIC, State

“ Robert Guyette

No. 01608158874, Albany Coun inveice-Work Order # 1943159

Commission Expires Jan 8, 2023

Attorney File # Lowenblen

 
